Citation Nr: 0028845	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-38 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 (1999) for fibromyositis, left trapezius muscle 
(minor), currently evaluated at 20 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from December 1954 to November 
1956.

By rating decision in October 1962, service connection was 
granted for fibromyositis, mild, left trapezius muscle.  This 
appeal arises from the May 1996 rating decision from the 
Philadelphia, Pennsylvania Regional Office (RO) that 
increased the evaluation of the veteran's fibromyositis, 
chronic, left trapezius muscle from 10 percent to 20 percent.  
A Notice of Disagreement was filed in June 1996 and a 
Statement of the Case was issued in July 1996.  A substantive 
appeal was filed in July 1996 with a request for a hearing 
before a Member of the Board in Washington, D.C. 

The Board notes that a hearing was scheduled in Washington, 
D.C., before a member of the Board in February 2000 pursuant 
to the veteran's request on the July 1996 substantive appeal.  
The veteran failed to report for this hearing.  Consistent 
with the December 1999 hearing notice letter to the veteran, 
as he failed to appear for the Board hearing, and a request 
for a postponement has not been received, this case is being 
processed as though the hearing request has been withdrawn.  
See 38 C.F.R. § 20.702.

By decision of the Board in February 2000, the evaluation for 
the veteran's service connected fibromyositis, left trapezius 
muscle (minor) was continued at 20 percent.  As there was a 
final Board decision as to this issue, it is no longer on 
appeal.  However, the issue of entitlement to an 
extraschedular rating under 38 C.F.R. 
§ 3.321 (1999) for fibromyositis, left trapezius muscle 
(minor) was remanded for further development.  The case has 
been returned to the Board for appellate review of this issue 
only.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's service connected fibromyositis, left 
trapezius muscle (minor), does not markedly interfere with 
the veteran's employment or result in frequent periods of 
hospitalization.


CONCLUSION OF LAW

The criteria for referral of the veteran's claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for an extraschedular evaluation have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he complained 
of back pains in June 1956.  

By rating action of July 1964, service connection for 
fibromyositis, chronic, left trapezius muscle was granted.  

In March 1963, the veteran wrote to the VA concerning a 
claim.  The letter was written on a letterhead from the 
Department of Finance of the University of Puerto Rico.  In 
an Income, Net Worth and Employment Statement received in 
1970, the veteran reported that he was employed as a teacher.  
In a similar statement submitted in 1995, the veteran 
reported that he completed four years of college and had a 
Master's degree.  He indicated that he last worked in 1993 as 
a teacher, and that he did not quit his last employment due 
to his physical condition.  He denied any hospitalizations 
during the past 12 months.  

In June 1995, the veteran filed a claim for an increased 
rating for his service connected left shoulder disability.  

On a February 1996 VA medical examination, the veteran stated 
that his profession was a waiter.  His left shoulder problem 
prevented him from working in his profession.  He indicated 
that if he did not have his shoulder problem and had a job 
offer, he could work.  He was on no medication for the left 
shoulder disability.  The veteran was right handed.  On 
examination, the neuromuscular function was normal.  There 
was impairment of the motion of the left shoulder:  adduction 
was limited to 90 degrees, forward flexion was limited to 80 
degrees, external rotation was limited to 60 degrees, and 
internal rotation was limited to 60 degrees.  The diagnoses 
included chronic left shoulder pain.

On a March 1996, VA mental status examination, the veteran 
reported last working in 1993 as a bartender part-time.  He 
reported having had this job for 16 years.  He reported 
working as a school teacher for many years but could not 
remember the dates of such employment.  The diagnoses 
included depressive disorder, not otherwise specified.  The 
Global Assessment of Functioning was 60.

By rating action of May 1996, the evaluation of the veteran's 
fibromyositis, chronic, left trapezius muscle was increased 
from 10 percent to 20 percent.  The current appeal to the 
Board arises from this action.

In a statement in September 1996, the veteran reported that 
he as suffering horrible pain in his upper left shoulder that 
prevented him from sleeping well or doing any kind of work.

On an October 1996 medical report pertaining to treatment of 
a nervous disorder, the veteran reported that he quit his 
last job which he had previously found pleasurable because he 
could not bear to go to work and felt increasingly lonely.  
On this same medical report, he reported being a high school 
algebra and geometry teacher for approximately 30 years.  He 
quit this job in 1995.

On a November 1996 VA examination, the veteran complained of 
pain in the upper left shoulder that began about ten years 
ago.  He gave a history of medical problems, including asthma 
and high blood pressure.  He reported that he was unable to 
work due to his medical problems.  On examination, the grip 
was diminished on the left hand as opposed to the right.  He 
had poor resistance against pressure in the left shoulder as 
compared to the right shoulder.  His strength was diminished 
in the left shoulder.  There was no evidence of muscle 
herniation or muscle penetration in the left upper extremity.  
The range of motion was forward elevation to 100 degrees and 
internal rotation to 90 degrees.  The x-rays of the left 
shoulder were essentially normal.  The diagnoses included 
fibromyositis of the left shoulder, by history.   

Associated with the file were VA outpatient records that 
include a VA outpatient record from June 1997 where the 
veteran's social history included that he was unemployed 
because he would get too tired when he worked.  He was last 
employed as a bartender in 1993.

VA records show that the veteran was hospitalized in July 
1997 for treatment of mental illness.  He reported that he 
was a retired school teacher.

A VA outpatient record from November 1997 includes that the 
veteran was seen for a follow up visit regarding complaints 
of recurrence of left neck and shoulder pain.  He denied any 
recent trauma to explain the exacerbation.  There were 
extremely severe areas of tenderness over the left trapezius 
muscle consistent with trigger points.  There was full range 
of motion of the left shoulder except during extreme overhead 
abduction.  It was noted that there was a question whether it 
was limited by trapezius muscle pain.  The assessment 
included probable myofascial pain syndrome.  Additionally, on 
a VA primary care follow up in February 1998, in relevant 
part, it was noted that the veteran reported left neck and 
shoulder pain.  The veteran said he was told it was 
fibromyalgia.  It was chronic and stable.  Probable 
myofascial pain syndrome was noted.  

On a VA joint examination in November 1997, the veteran 
complained of increased pain in the region of his left 
shoulder near the left scapula.  The pain and tenderness was 
worse to the point where the veteran was not able to sleep on 
his left side, and also he was not able to move his shoulder.  
He said that movement aggravated his pain.  He was currently 
taking medication and heat for the left shoulder.  On 
examination there was a tender spot in the region of the back 
on the superior border of the scapula on the medial aspect 
about one and a half inches from the base of the skull and 
one and a half inches from the lateral border of the spine.  
The spot was very tender and reproduced the veteran's pain 
exactly.  

The veteran's range of motion of the shoulder was flexion 
from 0 to 170 degrees bilaterally.  The last 10 degrees of 
flexion caused the veteran to have pain in the region of the 
back where the tender point was, but not in the region of the 
shoulder.  Forward flexion abduction was from 0 to 170 
degrees bilaterally, again the last 10 degrees of abduction 
caused the veteran to have pain in the back.  Extension was 
from 0 to 85 degrees bilaterally, and there was no pain.  
Repetitive motion of abduction and flexion did not cause the 
veteran pain in the shoulder, but the last 10 to 15 degrees 
of flexion and abduction caused the veteran to have pain in 
the back.  There was no incoordination or easy fatigability.  
There was no loss of range of motion except in the last ten 
degrees because of pain in the back.  The impression included 
that it was not believed that the veteran had arthritis of 
the shoulder, given the fact of his normal range of motion.  
It was believed that the veteran's pain and restrictive range 
of motion for the last ten degrees was due to the 
fibromyalgia of the back.  

On a VA general medical examination in December 1997, the 
veteran had unexplained tenderness of the muscles of the left 
upper paravertebral part of his back and the medial shoulder 
girdle.  His general medical status was unchanged since the 
examiner's last examination report in February 1996.  The 
left shoulder motion was still impaired as previously 
described.  The diagnoses included limitation of motion of 
the left shoulder, which was the result of pain of the upper 
back and shoulder muscles.

In March 2000, the RO sent a letter to the veteran's address 
of record as noted on the July 1996 Form 1-9, requesting 
information regarding interference with employment or 
hospitalizations due to his service connected disability.  
There was no response to this letter and it was not returned 
as undeliverable.

II. Analysis

Initially, the Board finds the veteran's claim for 
extraschedular compensation benefits is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that when a veteran claims a service connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

In this regard it is noted that the veteran was sent a letter 
to the address he indicated on the July 1996 Form 1-9 in 
March 2000 requesting information regarding his claim for an 
extraschedular rating for service connected fibromyositis of 
the left trapezius muscle (minor) pursuant to 38 C.F.R. 
§ 3.321.  The July 2000 Supplemental Statement of the Case 
regarding the extraschedular issue was sent to this same 
address.  These documents were not returned as undeliverable.  
There is an indication in the record that the veteran may 
have another address, as noted on a December 1996 statement 
regarding a claim for pension and November 1997 and December 
1997 VA examination reports.  However, as there is no formal 
change of address, i.e. by submission of another Form 1-9, or 
indication that documents sent are returned as undeliverable, 
the RO may still rely on the address from the original Form 
1-9 as the current address of record.  See Cross v. Brown, 9 
Vet. App. 18 (1996) and Thompson v. Brown, 8 Vet. App. 169, 
179 (1995), reconsid. on other grounds, 8 Vet. App. 430 
(1995), reaff'd, 9 Vet. App. 173 (1996).  (Absent any 
evidence that the appellant took affirmative steps 
specifically to notify VA of an address change after filing a 
VA Form 1-9 (Substantive Appeal to the BVA) and absent 
evidence that mailings to the address appearing on that form 
had been returned as undeliverable, the BVA is entitled to 
rely on that address as being the veteran's last known 
address and to use it for purposes of mailing a copy of its 
decision.). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.10 provides 
that the basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Whatever system is 
affected, evaluations are based upon lack of usefulness of 
these parts or systems, especially in self-support.  

The veteran is currently assigned a 20 percent evaluation for 
fibromyositis of the left trapezius muscle under Diagnostic 
Code (DC) 5021-5201 of VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Diagnostic Code 5021 involves myositis:  
The disease under diagnostic code [5021] will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5021 
(1999).  Under Diagnostic Code 5201, for arm, limitation of 
motion:  a 20 percent rating is warranted for limitation of 
motion midway between side and shoulder level (minor).  A 30 
percent rating is warranted for limitation of motion to 25 
degrees from side (minor).  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (1999).  

The regulations pertaining to extraschedular ratings provide 
as follows:

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is: A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1) (1999).

The veteran has reported that he is unable to work due to the 
pain in his shoulder.  In a July 2000 Supplemental Statement 
of the Case, the RO addressed the issue of entitlement to an 
extraschedular evaluation for service connected fibromyositis 
of the left trapezius muscle (minor).  The RO determined that 
the veteran's history and symptoms failed to meet the 
"exceptional or unusual disability picture" threshold.

The Board finds no reason for upsetting the RO's 
determination.  There is no evidence that the veteran's 
service connected disability caused marked interference with 
employment.  There is some evidence that the veteran had not 
worked since either 1993 or 1995 when he stopped working as a 
teacher and as a bartender or waiter.  The veteran has 
indicated in VA psychiatric records that he could not bear to 
go to work and felt too tired too work.  There are 
indications that the veteran was unable to work due to 
multiple medical problems.  Nor does the record reflect 
frequent periods of hospitalization for the service connected 
disability.  Further, in this regard, it is reiterated that 
the veteran was requested to submit evidence of interference 
with employment or frequent periods of hospitalization due to 
the left shoulder disability, but there has been no response. 

Hence, the record does not present an exceptional case where 
his currently assigned 20 percent evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992), Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  In this regard, the 
20 percent rating assigned contemplates time lost from work.  
Moreover, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The disability 
picture is adequately provided for by the assigned rating; 
and, in fact, the veteran is not at the highest evaluation 
assignable for his disability.


ORDER

Entitlement to an extraschedular rating for fibromyositis, 
left trapezius muscle (minor), under 38 C.F.R. § 3.321 (1999) 
is denied.


		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 

